DETAILED ACTION

Currently pending claims are 1 – 25.

Claim Objection
Claims 1, 8 and 21 are objected to because of the following informalities (and Examiner respectfully request to correct as follows): “a processor” should be replaced with “a hardware processor (or a processor device)” – Examiner notes this is because a computer processor could be a software processor (e.g. a Microsoft WORD processor).  Appropriate correction(s) is (are) required.  // “A computer processor” may include the “software processor” (e.g. a word processor) //
Claim 21 is objected to because of the following informalities due to a TYPO: “decrypting the encrypted symmetric key with the public key” should be replaced with “decrypting the encrypted symmetric key with the private key” – Examiner notes this is because the symmetric key Is encrypted with a public key.  Appropriate correction(s) is (are) required

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention may be directed to software per se which is directed to non-statutory subject matter.  Examiner notes for an apparatus claim, at least one recited element, in the claim body, must be a hardware component; however, the claim may be reasonably interpreted as being not limited to hardware elements according to the disclosure of the specification (SPEC: Para [0026]: the processing units may be implemented in hardware, software, or any combination therof – i.e. which is not limited to a "hardware processor", wherein  a functional module may take the form of “software”) and thus the claim may be merely directed to software per se as a non-statutory subject matter for an apparatus claim.  It is respectfully suggested by the Examiner to amend the claim limitation in the claim body, for example, to explicitly include (comprise) “at least one hardware processor (or computing device or processor device) configured for:”.   Any other claims not addressed are rejected by virtue of their dependency

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 6 – 9, 11, 13, 15, 16, 18, 20 and 24 – 25 are rejected under 35 U.S.C.103 as being unpatentable over Huang et al. (U.S. Patent 9,860,064), in view of cole et al. (U.S. Patent 2018/0115551).  

As per claims 1, 8 & 15, Huang teaches an apparatus comprising a processor with programmed instructions to: 
receive, from a user device and via a network, encrypted credentials for logging on a user associated with the user device to a virtual machine, wherein the processor is coupled to the virtual machine via a hypervisor (Huang: Figure 6 & 5, Abstarct, Col. 1 Line 32 – 48, Col. 4 / Line 7 – 23 and Col. 6 Line 51 – 54: (a) receiving, by a cloud service agent (i.e. a cloud (VM) proxy) (Figure 6 / E-60), from a remote desktop (R-D) computer (i.e. a userd evice) interaction over the cloud network for a user to initiate a login section on a virtual machine (i.e. a virtualized computer using a standard desktop paradigm), wherein (b) the received interaction data including an encrypted password which is encrypted with a symmetric key and the symmetric key is encrypted with a public key, (c) the cloud service agen (i.e. the cloud proxy) is a cloud virtualized computer (i.e. a virtual machine in a cloud network) that must be associated with (or coupled with) a hypervisor (i.e. a virtual machine monitor (VMM) software so as to create and run virtual machines (VMs) accordingly in a cloud network and (d) the network access is limited based on the provided password (credentials) transmitted over the cloud network during the user authentication process);

decrypt the credentials (Huang: see above & Col. 6 Line 42 – 43: using a private key (corresponding to a PKI- public / private key-pair) to decrypt the encrypted symmetric key to obtain the symmetric key so as to further decrypt the encrypted password to obtain the password (i.e. credential) by using the decrypted symmetric key).
However, Huang does not disclose expressly to logon to an operating system of a virtual machine.   
Cole teaches to logon to an operating system of a virtual machine (Cole: Para [0070] and Para [0152]: providing a cloud credential data such as password / username to enable a user of a remote machine to logon to an operating system within a cloud environment).   
send, to an operating system of the virtual machine, the decrypted credentials (Cole: Para [0070] and Para [0152]: providing a cloud credential data such as password / username to enable a user of a remote machine to logon to an operating system within a cloud environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of providing a cloud credential data such as password / username to enable a user of a remote machine to logon to an operating system in a cloud environment because Cole teaches to alternatively, effectively and securely provide a cloud credential data such as password / username to enable a user of a remote machine to logon to an operating system within a cloud environment (see above) within the Huang’s system of managing a remote desktop (R-D) computer interaction with the cloud network for a user to initiate a login section on a virtual machine (see above). 
cause the operating system to log the user on to the virtual machine (see above: logon to the authentocation engine – i.e. the cloud-service (C-S AGT) VM (workload) agent / proxy –  this consistent with the disclosure of the instant specification (SPEC [0018]).  

As per claim 2, 9 and 16, Huang as modified teaches wherein the encrypted credentials are received from a storage of the user device (Huang: see above & Col. 1 Line 39 – 44).  

As per claim 4, 11, 18 and 25, Huang as modified teaches logging the user on to the virtual machine enables network access limited to the virtual machine (Huang: see above & Col. 3 Line 25 – 29: the network access is limited dependeing on the provided password (credentials) transmitted over the cloud network during the authentication process).  

As per claim 6, 13 and 20, Huang as modified teaches to receive, from the user device, a key to decrypt the credentials (Huang: see above & Col. 6 Line 42 – 43: using a private key (corresponding to a PKI- public / private key-pair) to decrypt the encrypted symmetric key to obtain the symmetric key so as to further decrypt the encrypted password to obtain the password (i.e. credential) by using the decrypted symmetric key).  

As per claim(s) 7 and 14, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

Claims 3, 10, 17 and 24 are rejected under 35 U.S.C.103 as being unpatentable over Huang et al. (U.S. Patent 9,860,064), in view of cole et al. (U.S. Patent 2018/0115551), and inview of Miller (U.S. Patent 9,654,473).  

As per claim 3, 10, 17 and 24, Miller (& Huang) teaches wherein the virtual machine deletes the credentials responsive to logging the user on (Huang: see above) & (Miller: Figure 1 & Col. 4 Line 62 – Col. 5 Line 5: (a) a virtual proxy agent (authentocation engine) deletes the credentials after authentication (logon) and (b) the proxy agent includes a virtual browser manager that manages a virtual browser pool to handle the high volume authentication requests).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of deleting the credentials responsive to logging the user on because Miller teaches to alternatively, effectively and securely delete the credentials after authentication (logon) by a virtual proxy (authentication engine), wherein the proxy agent includes a virtual browser manager that manages a virtual browser pool to handle the high volume authentication requests (see above) within the Huang’s system of managing a remote desktop (R-D) computer interaction with the cloud network for a user to initiate a login section on a virtual machine (see above). 

Claims 21 & 23 (and 5, 12 & 19) are rejected under 35 U.S.C.103 as being unpatentable over Huang et al. (U.S. Patent 9,860,064), in view of cole et al. (U.S. Patent 2018/0115551), and in view of Beloskur et al. (U.S. Patent 2021/0152345).  

As per claim 21, Huang teaches a non-transitory computer readable storage medium having instructions stored thereon that, upon execution by a processor, causes the processor to perform operations comprising: 
serving as a proxy for a user to logon to an interactive session on an operating system of a virtual machine (Huang: Figure 6 & 5, Col. 4 / Line 7 – 23 / Line 41 – 59 and Col. 6 Line 51 – 54: (a) managed, by a cloud service agent (i.e. a cloud (VM) proxy) (Figure 6 / E-60), a remote desktop (R-D) computer interaction over the cloud network for a user to initiate a login section on a virtual machine (e.g. a virtualized computer using a standard desktop paradigm) and (b) the network access is limited based on the provided password (credentials) transmitted over the cloud network during the user authentication process).
However, Huang does not disclose expressly to logon to an operating system of a virtual machine.   
Cole teaches to logon to an operating system of a virtual machine (Cole: Para [0070] and Para [0152]: providing a cloud credential data such as password / username to enable a user of a remote machine to logon to an operating system within a cloud environment).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of providing a cloud credential data such as password / username to enable a user of a remote machine to logon to an operating system in a cloud environment because Cole teaches to alternatively, effectively and securely provide a cloud credential data such as password / username to enable a user of a remote machine to logon to an operating system within a cloud environment (see above) within the Huang’s system of managing a remote desktop (R-D) computer interaction with the cloud network for a user to initiate a login section on a virtual machine (see above). 
receiving, from a remote computer of the user, via a first communication channel across a network, and using a first command-and-control communication protocol, a 26Atty. Dkt. No. 115539-0309 (PAT-1022) symmetric key encrypted by a public key and credentials encrypted by the symmetric key, the credentials for logging on the user to the interactive session on the operating system of the virtual machine (Huang: see above & Figure 6 & 5, Abstarct, Col. 1 Line 32 – 48, Col. 4 / Line 7 – 23 and Col. 6 Line 51 – 54: receiving an encrypted password which is encrypted with a symmetric key and the symmetric key is encrypted with a public key for initiating a user login session on a virtual machine operating system (e.g. a virtualized computer using a standard destop paradigm) through a typical network message exchange (e.g. REQ/RSP) procedure (i.e. command-and-control communication protocol) via a 1st communication channel); 
receiving, from a backplane server, via a second communication channel across the network, and using a second command-and-control communication protocol, a private key corresponding with the public key (Huang: see above & Col. 6 Line 42 – 43: using a private key (corresponding to a PKI- public / private key-pair) to decrypt the encrypted symmetric key to obtain the symmetric key, wherein the password is encrypting by using a symmetric key, which is encrypted with the public key, to initiate a user login session on a virtual machine – i.e. It’s required to utilize a private key (corresponding to a PKI- public / private key-pair) to decrypt the encrypted symmetric key to obtain the symmetric key). 
However, Huang does not disclose expressly receivng a private key from a 3rd-party server entity through a second communication channel).  
Beloskur teaches receivng a private key from a 3rd-party server entity through a separate (i.e. unique) communication channel in a cloud networking environment (Beloskur: Para [0001] and Para [0053] Line 8 – 11: (a) securely transferring secure data w.r.t. an ownership of a device in a computing cloud from one entity to another entity and (b) receivng a private key from a 3rd-party server entity through a separate (i.e. unique) communication channel in a cloud networking environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of receivng a private key from a 3rd-party server entity through a separate (i.e. unique) communication channel in a cloud networking environment because Beloskur teaches to alternatively, effectively and securely transfer secure data w.r.t. an ownership of a device in a computing cloud from one entity to another entity and use a private key (corresponding to a PKI- public / private key-pair) received from a 3rd-party server entity through a separate (i.e. unique) communication channel in a cloud networking environment (see above) within the Huang’s system of encrypting a password by using a public key for initiating a user login session on a virtual machine operating system, which must be required to utilize a private key (corresponding to a PKI- public / private key-pair) to decrypt the encrypted symmetric ket to obtain the symmetric key). 
decrypting the encrypted symmetric key with the private key (Huang: see above & Col. 6 Line 42 – 43: using a received private key (corresponding to a PKI- public / private key-pair) to decrypt the encrypted symmetric key to obtain the symmetric key); 
decrypting the encrypted credentials with the decrypted symmetric key (see above); 
sending, to the operating system, the decrypted credentials (Cole: see above & Para [0070] and Para [0152]: providing a cloud credential data such as password / username to enable a user of a remote machine to logon to an operating system within a cloud environment); and 
causing the operating system to log the user on to the virtual machine (see above: logon to the authentocation engine – i.e. the cloud-service (C-S AGT) VM (workload) agent / proxy –  this consistent with the disclosure of the instant specification (SPEC [0018]).  

As per claim(s) 5, 12 and 19, the claims contain(s) similar limitations to claim(s) 21 (i.e. from a 2nd communication channel) and thus is/are rejected with the same rationale.

As per claim(s) 22, the processor is coupled to the virtual machine via a hypervisor (Huang: see above & the cloud service agen (i.e. the proxy) is a cloud virtualized computer (i.e. a virtual machine in a cloud network) that must be associated with (or coupled with) a hypervisor (i.e. a virtual machine monitor (VMM) software so as to create and run virtual machines (VMs) accordingly in a cloud network).  

As per claim 23, Huang as modified teaches wherein the encrypted credentials are 
received from a storage of the user device (Huang: see above & Col. 1 Line 39 – 44).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2327 – 2021
---------------------------------------------------